 



PORTIONS OF THIS EXHIBIT IDENTIFIED BY “****” HAVE BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND THE FREEDOM OF INFORMATION ACT.
Exhibit 10(e)
STORAGE SERVICE AGREEMENT
BY AND BETWEEN
FLORIDA POWER & LIGHT COMPANY
AND
BAY GAS STORAGE COMPANY, LTD.
CONTRACT NUMBER: 2005-21

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE       PAGE
I.
  Conditions Precedent     2  
 
           
II.
  Commencement of Operations     2  
 
           
III.
  Gas to be Received, Stored and Delivered     3  
 
           
IV.
  Performance Obligations     6  
 
           
V.
  Delivery Pressure     6  
 
           
VI.
  Point(s) of Receipt and Delivery     7  
 
           
VII.
  Title and Risk of Loss     7  
 
           
VIII.
  Term     8  
 
           
IX.
  Default and Termination     9  
 
           
X.
  Rates     10  
 
           
XI.
  Taxes     10  
 
           
XII.
  Notices     11  
 
           
XIII.
  Nominations     13  
 
           
XIV.
  General Terms and Conditions; Amended Statement of Conditions for Gas Storage
    13  
 
           
XV.
  Miscellaneous     14  

 



--------------------------------------------------------------------------------



 



Exhibits
Exhibit “A” — Points of Receipt and Delivery
Exhibit “B” — General Terms and Conditions
Exhibit “C” — Amended Statement of Conditions
Exhibit “D” — Sample Nomination Form
Exhibit “E” — Form of Assignment Consent

ii



--------------------------------------------------------------------------------



 



STORAGE SERVICE AGREEMENT
     THIS STORAGE SERVICE AGREEMENT (this “Contract” or “Agreement”) is made and
entered into as of the 19th day of July, 2005, by and between BAY GAS STORAGE
COMPANY, LTD (“Bay Gas”), an Alabama limited partnership, and FLORIDA POWER &
LIGHT COMPANY (“Shipper”). Bay Gas and Shipper hereinafter may be referred to
individually as “Party” and collectively as “Parties”.
W I T N E S S E T H:
     WHEREAS, Bay Gas and Shipper executed a Storage Service Agreement dated
November 1, 2003 - Contract Number 2004-07 (“Contract 2004-07”); and
     WHEREAS, Bay Gas intends to develop certain new underground gas storage
facilities (the “New Storage Facilities”) to be constructed in connection with
existing underground gas storage facilities located near McIntosh, Alabama which
are owned and operated by Bay Gas (the “Existing Storage Facilities”; the
Existing Storage Facilities and New Storage Facilities being referred to herein
collectively as the “Storage Facilities”); and
     WHEREAS, Shipper desires to contract for a portion of the storage capacity
of the Storage Facilities, and desires that Bay Gas receive at the Point(s) of
Receipt specified on Exhibit “A” attached hereto and made a part hereof, certain
quantities of gas from the pipeline facilities identified therein for the
purpose of injecting and storing such gas for Shipper (or for its account) in
the Storage Facilities, and that Bay Gas deliver such gas into the pipeline
facilities identified on Exhibit “A” at the Point(s) of Delivery therein
specified; and
     WHEREAS, Bay Gas desires to perform such services for Shipper, all to be
provided pursuant and subject to the terms and conditions hereof; and
     WHEREAS, Shipper and Bay Gas intend this Contract, upon the occurrence of
the Commencement Date as defined in Article 2.1 herein, to replace Contract
2004-07.
     NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Bay Gas and Shipper hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
CONDITIONS PRECEDENT
     1.1 Following the date of this Agreement, Bay Gas shall exert its best
efforts to obtain:
     (a) Satisfactory arrangements for financing the construction of New Storage
Facilities to provide services to Shipper as provided herein (it being
understood and agreed that the determinations of what New Storage Facilities
shall be constructed and what financing is satisfactory shall be in the sole
discretion of Bay Gas); and
     (b) All permits, authorizations, certificates and approvals, as deemed
necessary or desirable by Bay Gas, from all appropriate local, state or federal
agencies having jurisdiction over the construction, operation or rates charged
for services, to enable it to perform its obligations and receive the benefits
provided for hereunder.
     1.2 Promptly following the attainment by Bay Gas of satisfactory
arrangements for financing, and all permits, authorizations, certificates and
approvals as set forth in Article 1.1(a) and 1.1(b) consistent with the terms of
this Agreement (or the waiver thereof by Bay Gas and Shipper), Bay Gas shall
proceed with the necessary activity to commence the leaching of the required new
storage capacity. Upon or before commencement of the leaching activity Bay Gas
shall provide Shipper with written notice (the “Commitment Notice”) to such
effect.
     1.3 Prior to providing the notice of Commencement Date, if Bay Gas
determines at any time that there has been a material adverse change in its
assessment of the prospective economic benefits from construction of all or any
portion of the New Storage Facilities, Bay Gas shall have the right to terminate
this Agreement upon 30 days prior written notice to Shipper (“Notice of
Termination”). This Agreement shall terminate upon the expiration of the 30-day
period unless within such period (a) Bay Gas withdraws such Notice of
Termination in writing or (b) the Parties, in writing, enter into a mutually
acceptable amendment to the Agreement.
ARTICLE II
COMMENCEMENT OF OPERATIONS
     2.1 If Bay Gas provides the Commitment Notice described in ARTICLE I, Bay
Gas shall thereafter provide Shipper written notice when facilities to provide
the services specified herein are to be operational, and shall state in such
notice a date upon which

2



--------------------------------------------------------------------------------



 



Bay Gas will be ready to receive gas for storage and otherwise provide to
Shipper the services specified herein (hereinafter referred to as the
“Commencement Date”). Such notice shall specify a Commencement Date not later
than twenty-four (24) months from the date of the Commitment Notice (except in
the case of force majeure as described in Bay Gas’ General Terms and Conditions,
attached as Exhibit “B”). In the event of such Force Majeure the twenty-four
(24) months prescribed in the preceding sentence shall be increased by a period
of time equal to the time of the force majeure, but in no event shall such
twenty-four (24) month period, as it may be increased hereby, be a period
greater than thirty (30) months. If Bay Gas has not specified a Commencement
Date or if the New Storage Facilities have not been placed in service within the
time required hereby either Party may terminate this contract by written notice
to the other. Bay Gas presently anticipates the Commencement Date will be
July 1, 2007.
If Bay Gas terminates this Agreement pursuant to Article 2.1 above, Shipper
shall have the right-of-first-refusal under the same terms and conditions of
this Agreement for any capacity created in the New Storage Facilities for a
period of twelve (12) months.
     2.2 For a period not to exceed **** days following the Commencement Date
(such period to be referred to hereinafter as the “Start-up Period”), the amount
of firm injection capacity available to Shipper shall be provided in accordance
with the volumes set forth in Article 3.1 (d) below.
ARTICLE III
GAS TO BE RECEIVED, STORED AND DELIVERED
     3.1 Contract Quantities. Subject to the terms and conditions established
herein and in Bay Gas’ General Terms and Conditions, attached as Exhibit “B”,
and made a part hereof, and Amended Statement of Conditions, attached as Exhibit
“C” and made a part hereof, Bay Gas shall provide the following capacities to
Shipper, provided that under no circumstances will Bay Gas be obligated to
provide to Shipper capacities in excess of the maximum quantities set forth
below:

  (a)   Firm Storage — a Firm Maximum Storage Quantity (“FMSQ”) in the Storage
Facilities equal to 2,000,000 MMBtu.     (b)   Firm Withdrawal — a Firm Maximum
Daily Withdrawal Quantity (“FMDWQ”) of **** MMBtu per day;     (c)   Firm
Injection — a Firm Maximum Daily Injection Quantity (“FMDIQ”) of **** MMBtu per
day.

3



--------------------------------------------------------------------------------



 



  (d)   Firm Injection During Start-Up Period with respect to the incremental
1,000,000 MMBtu over the existing Contract 2004-07 rights — a Firm Maximum Daily
Injection Quantity of **** MMBtu per day.     (e)   Interruptible Injection — an
Interruptible Maximum Daily Injection Quantity (“IMDIQ”) of **** MMBtu per day.

Bay Gas shall use best efforts to make IMDIQ available to Shipper, subject to
Shipper’s rights of priority under Bay Gas’ Statement of Conditions and further
subject to the parameters of Bay Gas’ system operation requirements. Bay Gas
also agrees to give Shipper reasonable notice of any change in the status of
Shipper’s IMDIQ priority but Bay Gas’ failure to do so shall not constitute a
default under this Agreement.
     3.2 Gas Tendered. Shipper shall tender or cause to be tendered to Bay Gas
at the Point(s) of Receipt specified on Exhibit “A” any gas which Shipper
desires to have injected into storage hereunder. The obligation of Bay Gas to
receive gas shall not exceed: (a) at any Point of Receipt the lesser of, (i) the
Injection Quantities for such Point of Receipt, or (ii) the total daily volume
that Shipper or its designee is able and willing to tender at such Point of
Receipt; or (b) the aggregate Injection Quantities for all Points of Receipt.
Shipper shall also receive or cause to be received at the Point(s) of Delivery
herein specified on Exhibit “A” gas it requests to be withdrawn from storage by
Bay Gas.
     3.3 Gas Received and Delivered. Subject to the operating conditions of the
pipeline(s) delivering or receiving gas for Shipper’s account and the terms
hereof, Bay Gas shall receive gas for injection from Shipper at the Point(s) of
Receipt and deliver gas to Shipper at the Point(s) of Delivery specified on
Exhibit “A” as scheduled by Shipper from time to time; provided that Bay Gas
shall not be obligated to receive for injection any quantity of gas if the
injection of the same would cause the quantity of gas stored in the Storage
Facilities for Shipper’s account (“Shipper’s Gas Storage Inventory”) to exceed
the total of Shipper’s FMSQ as stated above; nor shall Bay Gas be obligated at
any time to deliver more gas to Shipper than Shipper has in its then-current
Shipper’s Gas Storage Inventory. Such transportation of gas by Bay Gas to the
Storage Facilities from the Receipt Points and from the Storage Facilities to
the Delivery Points shall be made on the same basis (Firm or Interruptible) as
the corresponding capacities identified in Article 3.1.
     3.4 Right to Reduce Capacity. Shipper shall have the right, exercisable by
the first anniversary of the Commencement Date, to reduce the FMSQ effective as
of the second anniversary of the Commencement Date by up to **** MMBtu. To
exercise such right, Shipper shall deliver notice (“Reduction Notice”) to Bay
Gas of its intent to reduce the FMSQ to the quantity specified therein no later
than the first anniversary of the Commencement Date. If Shipper timely delivers
a Reduction Notice to Bay Gas,

4



--------------------------------------------------------------------------------



 



effective as of the second Anniversary of the Commencement Date: Article 3.1(a)
shall be deemed to be amended to change the FMSQ to the quantity specified in
the Reduction Notice; Articles 3.1 (b), (c) and (e) shall be deemed to be
amended to reduce the FMDWQ, FMDIQ and IMDIQ by a percentage equal to the
percentage reduction in the FMSQ (the “Reduction Percentage”); and Exhibit A
shall be amended to reduce each FMDIQ, IMDIQ and FMDWQ reflected thereon by the
Reduction Percentage. Upon the delivery of a Reduction Notice, Shipper’s right
to increase FMSQ under Article 3.5 shall terminate. Upon delivery of a Response
Notice or Increase Notice pursuant to Article 3.5, Shipper’s right to decrease
FMSQ under Article 3.4 shall terminate.
     3.5 Right to Increase Capacity.
     (a) Shipper shall have the right, exercisable during the period commencing
on the date of this Agreement and ending on the first anniversary of the
Commencement Date, to increase the FMSQ, at the same rate as specified in
Article 10.1 of this Agreement effective as of the second anniversary of the
Commencement Date, by up to the Shipper Priority Capacity. The Shipper Priority
Capacity shall be **** MMBtu, as the same may be reduced pursuant to
Article 3.5(b). To exercise such right, Shipper shall deliver notice (“Increase
Notice”) to Bay Gas of its intent to increase the FMSQ to the quantity specified
therein no later than the first anniversary of the Commencement Date.
     (b) If Bay Gas proposes to commit all or any part of the Shipper Priority
Capacity on a firm basis to a customer other than Shipper (it being understood
that Bay Gas may offer such capacity to such customers and on such terms and
conditions as it may determine in its sole discretion), Bay Gas shall deliver
notice to Shipper to offer such capacity (the “Offered Capacity”) to Shipper and
specify a date (the “Effective Date”) not sooner than thirty (30) days after the
date of such notice on which the Offered Capacity would be available. Shipper
shall have a period of 20 business days after the delivery of such notice (the
“Response Period”) to elect to increase the FMSQ by a quantity equal to the
Offered Capacity and at the same rate as specified in Article 10.1 of this
Agreement. If Shipper elects to so increase the FMSQ, prior to expiration of the
Response Period it shall deliver notice (“Response Notice”) to Bay Gas of
Shipper’s election to so increase the FMSQ (such increase being referred to as a
“Responsive Increase”). The Shipper Priority Capacity shall be reduced by the
quantity of any Responsive Increase, and by the quantity of any Offer Capacity
as to which Shipper does not elect to make a Responsive Increase and which is
thereafter committed to a customer other than Shipper. Bay Gas shall exhaust all
other available capacity in the Storage Facilities before offering any of the
Shipper Priority Capacity to customers other than Shipper. In addition, Bay Gas
shall give Shipper reasonable prior notice of the approximate date on which Bay
Gas will be in a position to make binding offers of the Shipper Priority
Capacity but Bay Gas’ failure to do so shall not constitute a default under this
Agreement.

5



--------------------------------------------------------------------------------



 



     (c) If Shipper timely delivers a Response Notice or an Increase Notice to
Bay Gas, effective as of the Effective Date in the case of a Response Notice and
as of the second Anniversary of the Commencement Date in the case of an Increase
Notice: Article 3.1(a) shall be deemed to be amended to change the FMSQ to the
quantity specified in the Response Notice or Increase Notice, as the case may be
(the resulting increase in FMSQ being referred to as the “Increased Capacity”);
Articles 3.1 (b) and (c) shall be deemed to be amended to increase the FMDWQ and
FMDIQ by **** and **** respectively, of the Increased Capacity; and Exhibit A
shall be amended to increase FMDWQ and FMDIQ for the FGT Points of Receipt and
Delivery (Interconnect ID: BG1002) by **** and ****, respectively of the
Increased Capacity, with the FMDWQ and FMDIQ for the Gulf South Pipeline
(Interconnect ID: BG1008) Points of Receipt and Delivery to remain unchanged.
     3.6 Gas to be Withdrawn on Termination. Shipper must have all of its gas
withdrawn by the end of the term of this Contract. If service pursuant to this
Contract is canceled or terminated prior to the end of the term specified
herein, and Shipper has gas in its then-current Shipper’s Gas Storage
Inventory      , Shipper shall be required to withdraw its gas within a thirty
(30) day period. During this period, this Contract shall continue in force and
effect for the sole purpose of withdrawal and delivery of and payment for
storage services for said gas. If the gas is not withdrawn within the specified
time period, Bay Gas shall take title to such gas not withdrawn.
ARTICLE IV
PERFORMANCE OBLIGATION
     Firm Service. All Firm service rendered under this Contract shall be
provided to Shipper except in the case of force majeure as described in Bay Gas’
General Terms and Conditions attached as Exhibit “B”. Bay Gas shall not be
obligated to provide capacities in excess of those stated in Article III of this
Contract.
ARTICLE V
DELIVERY PRESSURE
     Delivery Pressure. Shipper is obligated to deliver gas at the Point(s) of
Receipt identified in Exhibit “A” at a pressure sufficient for Bay Gas to
transport and inject such gas into its storage facility recognizing that the
amount of such pressure required may vary based on the operations of the Bay Gas
pipeline; provided however, in no event shall such pressures be greater than Bay
Gas’ maximum allowable operating pressures.

6



--------------------------------------------------------------------------------



 



ARTICLE VI
POINT(S) OF RECEIPT AND DELIVERY
     6.1 Point(s) of Receipt. The Point(s) of Receipt for all gas to be tendered
by Shipper to Bay Gas for injection into the Storage Facilities shall be as
specified on Exhibit “A”, and the maximum daily quantity of gas which Bay Gas is
obligated to receive from Shipper at each individual Point of Receipt shall not
exceed the maximum stated thereon.
     6.2 Point(s) of Delivery. The Point(s) of Delivery for all gas to be
tendered by Bay Gas to Shipper for delivery pursuant to the terms hereof shall
be as specified on Exhibit “A”, and the maximum daily quantities of gas which
Bay Gas is obligated to deliver to Shipper at each such individual Point of
Delivery shall not exceed the maximum stated thereon.
     6.3 Addition / Deletion of Point(s) of Receipt or Delivery. Bay Gas and
Shipper may add or delete Point(s) of Receipt or Delivery from time to time by
mutual agreement evidenced by a signed amendment to Exhibit “A”. In the event of
a change in the FMSQ pursuant to Articles 3.4 or 3.5, Bay Gas and Shipper shall
prepare and execute such an amendment to Exhibit “A”.
ARTICLE VII
TITLE AND RISK OF LOSS
     7.1 Title. Title to the natural gas stored by Bay Gas and delivered to
Shipper hereunder shall, at all times, be in Shipper’s name. Bay Gas makes no
warranty of title whatsoever. Shipper warrants for itself, its successors and
assigns, that it will have at the time of delivery of gas for storage hereunder
good title or valid right to deliver such gas stored hereunder. Shipper warrants
for itself, its successors and assigns, that the gas it delivers hereunder shall
be free and clear of all liens, encumbrances, or claims whatsoever; and that it
will indemnify Bay Gas and save it harmless from all claims, suits, actions,
damages, costs and expenses arising directly or indirectly from or with respect
to the title to gas tendered to Bay Gas hereunder.
     7.2 No Encumbrance on Stored Gas. Bay Gas covenants that it shall neither
cause nor allow any cloud or encumbrance of any nature to arise by, through or
under Bay Gas with respect to Shipper’s title to any gas tendered to Bay Gas for
storage, and agrees to deliver such gas pursuant to this Agreement free from all
liens and adverse claims arising by, through or under Bay Gas, and that it will
indemnify, protect, and save Shipper harmless from all claims, suits, actions,
damages, costs and expenses arising directly or indirectly from the same.

7



--------------------------------------------------------------------------------



 



     7.3 Control and Possession. As between Shipper and Bay Gas: Shipper shall
be in control and possession of the gas prior to delivery to Bay Gas for
injection at the Point(s) of Receipt and after delivery by Bay Gas to Shipper at
the Point(s) of Delivery, and shall indemnify and hold Bay Gas harmless from any
damage or injury caused thereby except for damages and injuries caused by the
sole negligence of Bay Gas; and, Bay Gas shall be in control and possession of
the gas after the receipt of the same for injection at the Point(s) of Receipt
and until delivery by Bay Gas to Shipper at the Point(s) of Delivery, and shall
indemnify and hold Shipper harmless from any damage or injury caused thereby,
except for damages and injuries caused by the sole negligence of Shipper. The
risk of loss for all gas injected into, stored in and withdrawn from the Storage
Facilities shall be and remain with the Party having control and possession of
the gas as herein provided.
     7.4 Insurance on Gas Stored. Bay Gas shall maintain insurance on Shipper’s
gas while under Bay Gas’ control and possession. Specifically, Bay Gas agrees to
use reasonable efforts to (i) furnish Shipper with proof of insurance coverage,
including proof of property coverage in the amount of the replacement costs of
the stored gas (ii) require its insurance carrier to provide 30 days’ prior
notice to Shipper of any material change or cancellation of Bay Gas’ insurance
coverage, (iii) obtain the agreement of its insurer that such insurance shall be
endorsed to be primary to any insurance which may be maintained by, or on behalf
of Shipper, and (iv) obtain the agreement of its insurer that Shipper shall be
named an additional insured and that all applicable policies shall include
waivers of subrogation in favor of Shipper. Failure by Bay Gas to comply with
the provisions of Article 7.4 (i), (ii), (iii) and (iv) shall not constitute a
default under this Agreement. However, Bay Gas’ failure to maintain replacement
value insurance on Shipper’s gas while under Bay Gas’ control and possession
shall constitute a default under this Agreement.
ARTICLE VIII
TERM
     8.1 Term. This Contract shall be effective as of its execution, subject to
termination in accordance with the provisions of ARTICLE I or ARTICLE II, and
shall continue in full force and effect for a period of five (5) years beginning
on the Commencement Date (“Primary Term”).
     8.2 Primary Term Extension. If Shipper provides a Notice to Bay Gas of its
intent to modify this Agreement pursuant to Article 3.4 or Article 3.5, the
Primary Term of this Agreement shall be extended by **** years.
     8.3 **** Renewal Term. Prior to the expiration of the Primary Term
(including as the Primary Term may be extended pursuant to Article 8.2), Shipper
shall have the

8



--------------------------------------------------------------------------------



 



one-time right to extend this Agreement for an additional **** term under the
same terms and conditions, including the same rate, upon providing Bay Gas with
at least twelve (12) months’ prior written notice.
ARTICLE IX
DEFAULT AND TERMINATION
     9.1 If either Party hereto shall fail to perform any of the covenants or
obligations imposed upon it by virtue of this Contract (except where such
failure shall be excused under any of the provisions of this Agreement or except
where other termination remedies have been established under this Agreement),
then in such event the other Party may, at its option, terminate this Contract
by proceeding as follows: the Party not in default shall cause a written notice
to be served upon the Party in default, stating specifically the cause for
terminating this Contract and declaring it to be the intention of the Party
giving the notice to terminate the same; whereupon, the Party in default shall
have thirty (30) days after receipt of the aforesaid notice within which to
remedy or remove the cause or causes of default stated in the notice of
termination and if, within said period of thirty (30) days, the Party in default
does so remedy and remove such cause or causes, and fully indemnifies the Party
not in breach, then such notice shall be nullified and this Contract shall
continue in full force and effect. In the event the Party in default does not so
remedy and remove the cause or causes of default, or does not fully indemnify
the Party giving the notice for such Party’s actual damages as a result of such
breach within said period of thirty (30) days, then this Contract shall
terminate after the expiration of said period; provided, however, that if such
default be remedied but no indemnification therefor has been made due to a bona
fide dispute between the Parties as to the amount thereof, then this Contract
shall not terminate, but the Party not in default shall have the right to seek
recovery of its actual damages as provided by law. Notwithstanding any provision
to the contrary in the Amended Statement of Conditions or the General Terms and
Conditions, any termination for breach of this Contract shall be carried out
strictly in accordance with this section (it being the intent of this Agreement
that the foregoing language is an exception to the provisions of Article X of
the Amended Statement of Conditions).
     9.2 Any cancellation of this Contract pursuant to the provisions of this
Article IX shall be without prejudice to the right of the Party not in default
to collect any amounts then due it and without waiver of any other remedy or
performance to which the Party not in default may be entitled.

9



--------------------------------------------------------------------------------



 



ARTICLE X
RATES
     10.1 Storage Charges. In accordance with the billing procedures described
in the General Terms and Conditions, attached as Exhibit “B” beginning with the
month in which the Commencement Date occurs, Shipper shall pay to Bay Gas the
following charges:

  (a)   Firm Services Monthly Demand Charge — **** per MMBtu of Shipper’s FMSQ
for each month of the Primary Term and Renewal Term of the Contract; provided,
however, that during the Start-Up Period the Firm Services Monthly Demand Charge
shall be **** plus;     (b)   Injection and Withdrawal Charges — **** per MMBtu
of gas received by Bay Gas for injection into storage hereunder (excluding gas
retained by Bay Gas as fuel) (“Injection Charge”) and **** for each MMBtu of gas
delivered by Bay Gas to Shipper hereunder (“Withdrawal Charge”) during the
Primary Term and Renewal Term of the Contract.     (c)   Fuel Charge — Bay Gas
shall retain **** of all volumes of gas received for injection at the Storage
Facilities during the Primary Term and Renewal Term of the Contract. The
remaining **** shall be applied to computing compliance with the FMSQ and
computing the amount of Shipper’s Gas Storage Inventory.

ARTICLE XI
TAXES
     11.1 (a) Shipper agrees to pay Bay Gas, by way of reimbursement, within
twenty (20) days of receipt of an invoice for same, all taxes levied or imposed
upon Bay Gas after the date hereof; and any increases in existing taxes which
may be made effective after the date hereof, with respect to the storage of gas
hereunder. Bay Gas agrees to pass through to Shipper in its monthly billings any
savings resulting from decreases in existing taxes which may be made effective
after the date hereof, with respect to the storage of gas hereunder. In the
event that any additional taxes or increases in taxes are imposed and, should
Bay Gas elect not to challenge the same, then Shipper shall be subrogated to Bay
Gas’ rights to challenge the same. In no event shall Shipper be required to pay
any tax in a greater amount than its pro-rata share.
     (b) Shipper shall reimburse Bay Gas for Shipper’s pro-rata portion of all
ad valorem taxes, property taxes and/or other similar taxes.
     11.2 The term “taxes” as used in Article 11.1 shall mean all taxes which
are now in existence or which may in the future be levied upon Bay Gas, or its
facilities or

10



--------------------------------------------------------------------------------



 



the storage of gas hereunder (other than capital stock, income or excess profit
taxes, or general franchise taxes imposed on corporations on account of their
corporate existence or on their right to do business within the state as a
foreign corporation and similar taxes), including, but not limited to, gross
receipts tax, street and alley rental tax, licenses, fees and any other taxes,
charges or fees of any kind levied, assessed or made by any governmental
authority on the act, right or privilege of transporting, handling or delivering
gas or using Bay Gas’ Storage Facilities, or any fee in respect to the gas or
the storage, transportation or other handling thereof.
ARTICLE XII
NOTICES
     12.1 Whenever any notice, request, demand, statement, nomination or payment
is required or permitted to be given under any provision of this Contract,
unless expressly provided otherwise, such shall be in writing, signed by or on
behalf of the person giving the same, and shall be deemed to have been given and
received upon the actual receipt thereof (including the receipt of a telecopy or
facsimile of such notice) at the address of the Parties as follows:
Notices and Contract Matters:

     
Bay Gas:
  Contact
Bay Gas Storage Company, Ltd.
  Greg Welch /David Hayden
Post Office Box 1368
  Telephone: (251) 450-4749
Mobile, Alabama 36633
  Fax: (251) 476-8292
 
   
Shipper:
  Contact:
Florida Power & Light Company
  EMT-Gas Operations
700 Universe Boulevard.
  Telephone: (561) 625-7012
Juno Beach, FL. 33408
  Fax: (561) 625-7197
 
   
Invoices:
   
Bay Gas:
  Contact:
Bay Gas Storage Company, Ltd.
  Greg Welch / David Hayden
Post Office Box 1368
  Telephone: (251) 450-4749
Mobile, Alabama 36633
  Fax: (251) 476-8292

11



--------------------------------------------------------------------------------



 



     
Shipper:
  Contact:
Florida Power & Light Company
  EMT-Accounting
700 Universe Boulevard.
  Telephone: (561) 6915-7897
Juno Beach, FL. 33408
  Fax: (561) 625-7197

Delivery Notifications, Nominations:

     
Bay Gas:
  Contact:
Bay Gas Storage Company, Ltd.
  Greg Welch / Harris Oswalt
Post Office Box 1368
  Telephone: (251) 450-4749
Mobile, Alabama 36633
  Fax: (251) 476-8292
 
  Nights/Weekends: (251) 476-2120
 
  Fax: (251) 450-4758
 
   
Shipper:
  Contact:
Florida Power & Light Company
  EMT-Gas Operations
700 Universe Boulevard.
  Telephone: (561) 625-7012
Juno Beach, FL. 33408
  Fax: (561) 625-7197
 
  Nights/Weekends:(561) 625-7000

     12.2 Operating communications made by telephone or other mutually agreeable
means shall be confirmed in writing or by telecopy within two (2) hours
following same if confirmation is requested by either Party. To facilitate such
operating communications on a daily basis, lists of names, telephone and
telecopy numbers of appropriate operating personnel shall be exchanged by and
between Bay Gas and Shipper before commencement of service under this Contract.
Such lists shall be updated from time to time.
     12.3 Either Party may revise its addresses by giving notice in accordance
herewith, designating in such writing the new address of such Party.

12



--------------------------------------------------------------------------------



 



ARTICLE XIII
NOMINATIONS
     13.1 Bay Gas shall accept intra-day nominations until 10:00 AM central
time. Scheduled quantities resulting from such intra-day nominations will be
effective at 5:00 PM central time that day. Such intra-day nominations from firm
Shippers will bump any previously scheduled interruptible quantity.
     After the 10:00 AM deadline, Bay Gas shall continue to accept intra-day
nominations until 5:00 PM central time. Scheduled quantities resulting from such
intra-day nominations will be effective at 9:00 PM central time. Bumping of
previously scheduled interruptible quantities is not allowed for such
nominations. Bay Gas shall use its best efforts to schedule all nominations made
under this Agreement, subject to the terms hereof and confirmation by the
appropriate interstate pipeline.
     13.2 Bay Gas will maintain personnel and equipment available to receive and
act upon nomination changes and confirmations twenty-four (24) hours per day.
     13.3 Written nominations and confirmations of verbal nominations will be
made on the nomination form attached hereto as Exhibit “D”.
     13.4 In the event that Bay Gas fails to obtain confirmation from Shipper’s
transportation service of Shipper’s nomination, Bay Gas shall notify Shipper of
such failure as soon as practicable.
ARTICLE XIV
GENERAL TERMS AND CONDITIONS;
STATEMENT OF CONDITIONS FOR GAS STORAGE
     The following are hereby incorporated herein and made a part of this
Contract as if fully set forth herein: (a) the General Terms and Conditions
attached hereto as Exhibit “B” (the “General Terms and Conditions”); and the
Statement of Conditions for NGPA Section 311(a)(2) Gas Storage Services attached
hereto as Exhibit “C” (the “Statement of Conditions”). In the event of any
conflict or inconsistency between the terms hereof and the General Terms and
Conditions or the Statement of Conditions, such conflict or inconsistency shall
be resolved in favor of the terms hereof, and next in favor of the Statement of
Conditions.

13



--------------------------------------------------------------------------------



 



MISCELLANEOUS
     15.1 Amendment. Neither this Contract nor any provisions hereof may be
amended, changed, modified or supplemented except by an agreement in writing,
duly executed by the Party to be charged with the same.
     15.2 Assignment. Either Party may assign its rights, titles or interests
hereunder to any individual, bank, trustee, company or corporation (“Lender”) as
security for any note, notes, bonds or other obligations or securities of such
assignor. In the event of such assignment by Bay Gas, Shipper shall execute an
assignment consent substantially in the form as attached hereto as Exhibit “E”,
as well as cause to be delivered to Bay Gas an opinion of counsel of Shipper to
the effect that the Contract has been duly authorized, executed and delivered by
Shipper and is enforceable against Shipper in accordance with its terms. Shipper
shall provide such financial information to the Lender which is the assignee of
Bay Gas as may be reasonably requested by Bay Gas and which may be required
under this Agreement. In addition, Shipper shall have the right to assign this
Agreement or any of its obligations under this Agreement to any entity which has
a long term senior debt rating of BBB- or better from Standard & Poor’s or an
equivalent investment-grade or better rating from another nationally recognized
credit rating agency. Except as specified in the first sentence of this
Article 15.2, no assignment shall be made without the written consent of the
other Party hereto, which consent shall not be unreasonably withheld. No
assignment provided for hereunder shall in any way operate to enlarge, alter or
change any obligation of the other Party hereto nor shall the assignee be
relieved of its obligations hereunder without the express written consent of the
non-assigning Party.
     15.3 Invalid Provision. In the event one or more of the provisions
contained herein shall be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision hereof and this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein, provided
that the deletion of such invalid, illegal or unenforceable provision does not
materially change the intended nature and risk of the services provided
hereunder.
     15.4 Regulatory Approvals. This Contract shall be subject to the approval
of any Federal or State regulatory agency with appropriate jurisdiction in
accordance with Article I.
     15.5 Creditworthiness. Shipper agrees it shall have a rating on its senior
long-term debt of “BBB-“ or better as rated by Standard & Poor’s Ratings Group,
or an equivalent rating from another nationally recognized credit rating agency.
Should Shipper’s rating on its senior long-term debt fall below “BBB-“ then
Shipper shall provide a payment guarantee from an affiliate with a rating on its
senior long-term debt of “BBB-

14



--------------------------------------------------------------------------------



 



“ or better as rated by Standard & Poor’s Ratings Group, or an equivalent rating
from another nationally recognized credit rating agency , or in accordance with
Section XVI of the General Terms and Conditions, furnish good and sufficient
security, which may include an acceptable standby letter of credit, a prepayment
deposit or other security as reasonably determined by Bay Gas.
     15.6 Entire Agreement. This Agreement and the exhibits attached hereto
contain the entire agreement between the Parties and there are no
representations, understandings or agreements, oral or written, between the
Parties which are not included herein.
     15.7 Governing Law. As to all matters of construction and interpretation,
this Contract shall be interpreted, construed and governed by the laws of the
State of Alabama, excluding any conflict of laws rule which would direct the
application of the law of another jurisdiction. Bay Gas shall comply in all
material respects with all applicable laws and regulations, noncompliance with
which would materially adversely affect the performance by Bay Gas of its other
obligations to Shipper under this Agreement.
     15.8 Press Releases. No press releases or public announcements shall be
made concerning this Agreement without the prior written consent of both
Parties, such consent shall not be unreasonably withheld.
     15.9 In-Ground Transfer Rights. Bay Gas shall transfer the balance of
Shipper’s Gas Storage Inventory from Contract 2004-07, dated November 1, 2003 to
this Agreement at no charge on the Commencement Date.
     15.10 Prior Agreement Cancelled. Bay Gas and Shipper agree that this
Agreement, as of the Commencement Date, shall supersede and cancel the following
Agreement between the Parties hereto:
Storage Service Agreement dated November 1, 2003 – Contract Number 2004-07.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed, or caused to have executed,
this Contract in one or more copies or counterparts, each of which shall
constitute and be an original of this Contract effective between the Parties as
of the date first-above written.

                          BAY GAS:    
 
                WITNESS:       BAY GAS STORAGE COMPANY, LTD.             By MGS
Storage Services, Inc., its managing             general partner    
 
               
/s/ Chris Rowe
 
      By:   /s/ Greg Welch
 
   
 
      Its:   President    
 
                        SHIPPER:    
 
                WITNESS:       FLORIDA POWER & LIGHT COMPANY    
 
               
/s/ William Murphy
 
      By:   /s/ Terry Morrison
 
   
 
      Its:   Vice President    

16



--------------------------------------------------------------------------------



 



EXHIBIT “A
TO STORAGE AGREEMENT (“CONTRACT”) BETWEEN BAY GAS STORAGE COMPANY, LTD. AND
FLORIDA POWER & LIGHT COMPANY

                      FMDIQ   IMDIQ POINT(S) OF RECEIPT   (MMBtu)   (MMBtu)
Interconnection between the pipeline facilities of Bay Gas and the pipeline
facilities of Florida Gas Transmission (“FGT”) in Mobile County, Alabama
(Interconnect #BG - 1002)
    * ***     * ***
 
               
Interconnection between the pipeline facilities of Bay Gas and the pipeline
facilities of Gulf South Pipeline Company near Whistler, Alabama (Interconnect
#BG - 1008)
    * ***     * ***

Gas may be scheduled for receipt and injection into storage at any or all of the
Points of Receipt, in quantities up to the maximum quantities indicated for each
such Point, but the cumulative total of receipts at all Points of Receipt shall
not exceed the capacities as defined in Article III, unless otherwise agreed by
Bay Gas.

              FMDWQ POINT(S) OF DELIVERY   (MMBtu)
Interconnection between the Storage Facilities and the pipeline facilities of
FGT in Mobile County, Alabama (Interconnect ID: BG-1002)
    * ***
 
       
Interconnection between the Storage Facilities and the pipeline facilities of
Gulf South Pipeline near Whistler, Alabama (Interconnect ID: BG-1008)
    * ***

Gas may be scheduled for delivery at either or all of the Points of Delivery, in
quantities up to the maximum quantities indicated for each such Point, but the
cumulative total of delivery at all Points of Delivery shall not exceed the
total maximum quantity indicated in Article III herein for withdrawal, unless
otherwise agreed by Bay Gas

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
GENERAL TERMS AND CONDITIONS
TO
BAY GAS STORAGE COMPANY, LTD.’S
STORAGE AND TRANSPORTATION SERVICE AGREEMENTS
CONTENTS

                  SECTION   DESCRIPTION   PAGE
I.
      Definitions     1  
II.
      Nominations, Balancing And Excess Deliveries     3  
III.
      Construction of Facilities     7  
IV.
      Rate Adjustment     7  
V.
      Regulatory Requirements     8  
VI.
      Pressures     8  
VII.
      Measurement     9  
VIII.
      Measuring Equipment and Testing     10  
IX.
      Quality     11  
X.
      Billing, Accounting, Taxes and Reports     11  
XI.
      Possession and Non-Odorization of Gas     14  
XII.
      Warranty     14  
XIII.
      Government Regulations     14  
XIV.
      Force Majeure     15  
XV.
      Notices     16  
XVI.
      Creditworthiness     17  
XVII.
      Miscellaneous     17  

 



--------------------------------------------------------------------------------



 



SECTION I.
Definitions

A.   The term, “gas”, as used herein, shall mean natural gas as produced in its
natural state that meets the quality standards contained in these General Terms
and Conditions.   B.   The term, “new taxes”, as used herein, shall mean any
tax, license, fee or charge hereafter levied, assessed or made by any
governmental authority on the gas itself or on the act, right or privilege of
producing, severing, gathering, storing, transporting, handling, selling or
delivering gas which is measured by the volume, value, or sales price of the
gas.   C.   The term, “cubic foot of gas”, as used herein, for the purpose of
measurement of the gas delivered hereunder is the amount of gas necessary to
fill a cubic foot of space when the gas is at an absolute pressure of fourteen
and seventy-three hundredths (14.73) pounds per square inch and at a base
temperature of sixty (60) degrees Fahrenheit.   D.   The term, “BTU”, as used
herein, shall mean British Thermal Unit and, where appropriate, the plural
thereof, and the term, “MMBtu”, shall mean one million (1,000,000) BTU.   E.  
The term, “MCF”, as used herein, shall mean one thousand (1,000) cubic feet of
gas.   F.   The term, “day”, as used herein, shall mean a period of twenty-four
(24) consecutive hours beginning and ending at 9:00 a.m., Central Clock Time.  
G.   The term, “thermally equivalent”, as used herein, shall mean an equal
amount of heating value, expressed in BTU and measured under the specifications
and conditions contained hereunder.   H.   The term, “month”, as used herein,
shall mean a period beginning on, and including, the first (1st) day of the
calendar month and extending to but not including the first (1st) day of the
following calendar month.   I.   The term, “Storage Service Agreement”, as used
herein, shall mean an agreement for the provision by Bay Gas of firm or
interruptible storage services; and the term, “Transportation Service
Agreement”, as used herein, shall mean an

1



--------------------------------------------------------------------------------



 



    agreement for the provision by Bay Gas of firm or interruptible
transportation services.   J.   The term, “Maximum Daily Injection Quantity”, as
used herein, shall mean the maximum volume of gas that Bay Gas will accept for
injection into storage for Shipper in any one day, as provided for in the
Storage Service Agreement.   K.   The term, “Maximum Daily Withdrawal Quantity”,
as used herein, shall mean the maximum volume of gas that Bay Gas will deliver
from storage for Shipper in any one day, as provided for in the Storage Service
Agreement.   L.   The term, “Maximum Storage Quantity”, as used herein, shall
mean the maximum volume of gas that Bay Gas will store for Shipper at any one
time, as provided for in the Storage Service Agreement.   M.   The term,
“Maximum Daily Transportation Quantity”, as used herein, shall mean the maximum
volume of gas that Bay Gas will take delivery of, and transport for redelivery,
in any one day, as provided for in the Transportation Service Agreement.   N.  
The term, “processed gas”, as used herein, shall mean natural gas from which gas
liquids have been extracted.   O.   The term “Unit Rate”, as used herein, shall
be defined for interruptible storage service Shippers as follows:

         
 
  (i.)   The Monthly Demand Charge (“MDC”) times the Interruptible Maximum
Storage Quantity (“IMSQ”) times (ii.),
 
       
 
  (ii.)   the lesser of 12 or the number of months specified as the Primary Term
(“PT”) of the Agreement. The product of (i.) and (ii.) then added to (iii.).
 
       
 
  (iii.)   All other storage revenues excluding Fuel Charges assessed for
interruptible services for the last 12 billed months (“Rev.”),
 
       
 
  (iv.)   the result of (iii.) divided by the IMSQ.

(i.e. Unit Rate = {[ MDC x IMSQ x (12 or PT if < 12)] + Rev.} / IMSQ)

2



--------------------------------------------------------------------------------



 



P.   The term, “work day” or “working day”, as used herein, shall mean the days
Monday through Friday, inclusive, but excluding any federal holidays.

SECTION II.
Nominations, Balancing And Excess Deliveries
A. Nominations. Shipper shall furnish to Bay Gas a nomination on a form
acceptable to Bay Gas. All quantities shall be expressed in MMBtu per Day and
shall separately state Points of Receipt, Points of Delivery or Points of
Redelivery.

  1.   Shipper must deliver the nominations to Bay Gas by 11:30 A.M. Central
Clock Time the working day prior to gas flow. Shipper may submit nominations
after such deadline up to 1:00 P.M. Central Clock Time for the upcoming gas day.
However, if acceptance of Shipper’s nomination submitted between 11:30 and 1:00
P.M. Central Clock Time would exceed Shipper’s Maximum Daily Injection Quantity
or Maximum Daily Withdrawal Quantity or Maximum Storage Quantity or Maximum
Daily Transportation Quantity, or would cause interruption of another shipper’s
scheduled service, then such nomination will be accepted or rejected by Bay Gas
at Bay Gas’ sole discretion.     2.   Shipper may submit, and Bay Gas will
accept, nominations after 1:00 P.M. for the upcoming gas day or during the
current gas day on a best efforts basis. If acceptance of Shipper’s nomination
for service would exceed Shipper’s Maximum Daily Injection Quantity or Maximum
Daily Withdrawal Quantity or Maximum Storage Quantity or Maximum Daily
Transportation Quantity, or would cause interruption of another shipper’s
scheduled service, then such nomination will be accepted or rejected at Bay Gas’
sole discretion.     3.   Nominations made in accordance with this Section II A
shall not become effective until Bay Gas has confirmed the nominated storage
receipts (injections) and deliveries (withdrawals), or transportation deliveries
and redeliveries, with upstream and downstream parties. Shipper shall designate
the appropriate person(s) with authority to confirm nominations and to resolve
allocation issues on a 24-hour-basis.     4.   The parties intend that the
volumes of gas received or delivered or redelivered will be equal to the
confirmed nominations. To the extent that gas quantities actually received or
delivered or redelivered may be greater

3



--------------------------------------------------------------------------------



 



      than or less than the confirmed nominations, the parties intend that such
variance will be treated in accordance with an Accounting Allocation Agreement
entered into between the parties.     5.   Bay Gas shall not be obligated,
during any hour, to receive or to deliver or to redeliver a total volume of gas
in excess of one twenty-fourth (1/24th) of the lesser of (a) Shipper’s aggregate
Maximum Daily Injection Quantity or Maximum Daily Withdrawal Quantity, or
Maximum Daily Transportation Quantity or (b) Shipper’s accepted nomination
volumes. The parties intend that from time to time Shipper and Bay Gas may
mutually agree to a flow rate above or below a uniform hourly rate.

B.   Balancing. Bay Gas will accept for storage injection or deliver for
withdrawal, or for transportation delivery and redelivery, on a daily basis,
volumes thermally equivalent to volumes nominated and scheduled, less
appropriate compressor fuel and lost-and-unaccounted-for gas (collectively
called “Company Use”) charges, unless otherwise mutually agreed to in writing.
All imbalances between actual and nominated injection volumes or withdrawal
volumes, or between delivery volumes and redelivery volumes, shall be treated as
imbalance under, and received in accordance with, the Storage or Transportation
Service Agreement(s) under which the gas in question is delivered to or from the
storage or transportation facilities. Gas delivered to Bay Gas for withdrawal or
redelivery hereunder on each day shall be at constant uniform rates as
practicable throughout such day.

  1.   If Shipper is advised by any upstream third party of the need to reduce
or suspend deliveries of gas scheduled for delivery to or from storage, or for
transportation delivery and redelivery, Shipper shall immediately notify Bay Gas
orally, and shall confirm such notification in writing, of such reduction or
suspension.     2.   Nothing in this Section II B shall limit Bay Gas’ right to
take action as may be required to adjust injections or withdrawals of gas,
including suspending storage services or to adjust deliveries and redeliveries,
including suspending transportation services, in order to alleviate conditions
that threaten the integrity of its system.     3.   In the absence of an
executed Accounting Allocation Agreement between Shipper and Bay Gas as
described in Section II A. 4, balancing procedures shall be as specified in this
Section II B. If an Accounting Allocation Agreement is in effect between Shipper
and Bay Gas, such Agreement shall take precedence over the provisions specified
in this Section II B.

4



--------------------------------------------------------------------------------



 



  4.   If there is more than one supply source (whether at a single or at
multiple Points of Receipt or Delivery) nominated to be received for Storage or
Transportation, the nomination will identify how and which supply source(s)
should be allocated by means of a Receipt Pre-Determined Allocation (“RPDA”)
specified in the nomination. In accounting for the volumes delivered or
redelivered by Bay Gas, in circumstances where multiple services are provided at
any Point of Delivery or Redelivery, the sequence of volumes delivered shall be
determined by the Delivery Pre-Determined Allocation (“DPDA”) specified by
Shipper in its most recent nomination. The nomination will identify which supply
source(s) should be allocated in the event gas is not or cannot be delivered or
redelivered as nominated.     5.   To the extent feasible, all volumes received
by or delivered to Bay Gas at a Point of Receipt or Delivery shall be allocated
in accordance with the confirmed nominations for that point. In the event the
actual volumes received by Bay Gas do not equal the confirmed nominations for
that point, any underage or overage will be allocated as follows:

  (a)   First, in accordance with the effective RPDAs submitted by Shipper (or
Shipper’s suppliers). Shipper agrees that such an allocation is binding on
Shipper.     (b)   Then, if there is no effective RPDA, pro rata to the extent
applicable based on confirmed nominations, as applicable. Shipper agrees that
such an allocation is binding on Shipper.

  6.   To the extent feasible, all volumes delivered or redelivered by Bay Gas
at a Point of Delivery or Redelivery shall be allocated in accordance with the
confirmed nominations for that point. In the event the actual volumes delivered
by Bay Gas do not equal the confirmed nominations for that point, any underage
or overage will be allocated as follows:

  (a)   First, in accordance with the effective DPDAs submitted by Shipper (or
Shipper’s suppliers). Shipper agrees that such an allocation is binding on
Shipper.     (b)   Then, if there is no effective DPDA, pro rata to the extent
applicable based on confirmed nominations, as applicable. Shipper agrees that
such an allocation is binding on Shipper.

5



--------------------------------------------------------------------------------



 



  7.   Each Shipper shall be responsible for ensuring that its suppliers submit
Pre-Determined Allocations (“PDAs”, which include RPDAs or DPDAs) as provided
herein using a form acceptable to Bay Gas. Unless otherwise agreed, all PDAs
must be submitted to Bay Gas via facsimile or other agreed upon electronic means
on or before the date the PDA is to be effective. Such PDA shall specify how any
underage or overage from the confirmed nominated volumes should be allocated
among the entities listed on the PDA. Bay Gas shall acknowledge receipt and
acceptance of the PDA by returning acknowledgment of the PDA to Shipper via
mutually agreeable means. Bay Gas acceptance is contingent on Bay Gas being able
to administer the allocation submitted by the Shipper.     8.   To the extent
that actual injections or actual withdrawals, or actual deliveries or actual
redeliveries, for each Shipper do not exactly match confirmed nominations for
any day, Bay Gas will attempt to balance any such differences among Bay Gas and
the upstream or downstream entities, without impacting Shipper, whenever
possible. If an upstream or downstream entity requires a Balancing Agreement for
which any fee is required, Shipper agrees to reimburse Bay Gas for any incurred
expenses.

C.   Storage Balance Reconciliation. To the extent Shipper and Bay Gas agree, in
writing, that imbalances may be accounted for under the Shipper’s Storage
Service Agreement, and to the extent Shipper has sufficient storage capacity,
Bay Gas will issue a formal storage balance notice to Shipper by the 20th of the
month following the injection/withdrawal month (“the Notice Month”), reflecting
the effect of Shipper’s storage balance or any imbalance. Shipper understands
and agrees to contact or cause to be contacted, the parties that deliver
injection volumes to Bay Gas, or receive withdrawal volumes from Bay Gas, for
the Shipper’s account to confirm any imbalance.       Following the termination
of the Storage Service Agreement, Shipper shall be required to either
(a) transfer title to any volumes of gas in storage to a third party with whom
Bay Gas has a Storage Service Agreement, with such transfer to be subject to any
injection conditions or charges applicable to such third party, or (b) withdraw
such volumes from storage within a sixty (60) day balancing period after the
determination by Bay Gas that any such volumes exist, or within such longer
period of time mutually agreed upon by Shipper and Bay Gas. Shipper agrees that
at the end of the above sixty (60) day balancing period, Bay Gas will, for any
storage volumes not withdrawn, take title to such gas and such title is to pass
automatically without cost to Bay Gas.

6



--------------------------------------------------------------------------------



 



D.   Excess Deliveries. In the event that Shipper, from time to time, desires to
have injected into or withdrawn from storage, or to have transported, or to have
transported, quantities of gas in excess of the Maximum Daily Injection Quantity
or Maximum Daily Withdrawal Quantity, or Maximum Daily Transportation Quantity,
respectively, which Bay Gas is obligated to accept or deliver or redeliver under
storage or transportation arrangements for Shipper on any day under a Storage or
Transportation Service Agreement, Shipper may request injection or withdrawal or
transportation of such excess gas, and Bay Gas in its sole discretion may accept
or deliver or redeliver all or any part of such gas subject to the restrictions
of these General Terms and Conditions.

SECTION III.
Construction of Facilities
     Under no circumstances shall Bay Gas be obligated to construct or add
facilities to receive or deliver or redeliver gas under a Storage or
Transportation Service Agreement, or to increase the capacity of Bay Gas’
pipeline system or storage or transportation facilities. Upon Shipper’s written
request to evaluate connections of new facilities, Bay Gas will prepare and
submit to Shipper a construction cost estimate. All new or additional facilities
that may be required for the delivery of acceptable gas to Bay Gas, or for the
delivery or redelivery of gas to the receiving party or parties will be
constructed, maintained, owned and operated by Bay Gas, except as may otherwise
be expressly agreed in writing. The design and installation of all facilities
shall be in accordance with the specifications then used by Bay Gas for like or
similar facilities. Shipper shall bear the cost of all such new connections,
unless otherwise mutually agreed.
SECTION IV.
Rate Adjustment

A.   Rates charged for services shall be negotiated between Bay Gas and Shipper.
Bay Gas reserves the right to seek authorization from the Federal Energy
Regulatory Commission (“FERC”) or other appropriate agency to increase, decrease
or restructure the rates (including market based rates), and Company Use charges
in effect at any time as may be found necessary to assure Bay Gas’ right to
charge and collect fair and equitable rates within the meaning of Section 311
(a)(2) of the Natural Gas Policy Act of 1978 (“NGPA”) and the FERC’s rules and
regulations thereunder. Nothing herein contained shall be construed to deny any
Shipper any rights which it may have under FERC rules and regulations, including
the right to participate fully in rate proceedings by intervention or otherwise
to contest

7



--------------------------------------------------------------------------------



 



    changes in rates and Company Use charges in whole or part. In addition to
the rates above, Shipper shall pay in advance all applicable state and federal
filing, reporting and application fees incurred by Bay Gas for providing such
services.   B.   Bay Gas may at any time provide firm or interruptible storage
services at different rates from the market based rates approved by the FERC for
Bay Gas’ NGPA Section 311(a)(2) services. Nothing herein shall obligate or
require, or be construed to obligate or require, Bay Gas to offer or continue
such different rates.

SECTION V.
Regulatory Requirements
     Bay Gas’ interstate services shall be in accordance with and subject to the
requirements of Section 311(a)(2) of the NGPA and the rules and regulations of
the FERC thereunder. Bay Gas’ intrastate services shall be in accordance with
and subject to the laws, rules and regulations of the State of Alabama.
     Bay Gas agrees to proceed with reasonable diligence during the term of the
Storage or Transportation Service Agreement with the filing for and prosecution
of any authorizations as may be required for the storage or transportation of
the gas hereunder or the rate(s) charged therefor. Bay Gas reserves the right to
pursue any necessary regulatory filings with FERC and any other governmental or
regulatory body having jurisdiction in such matter as it deems to be in its best
interest, including the right to file whatever pleadings and motions it deems
desirable. In the event Bay Gas has obtained such necessary regulatory
authorization, but the terms and conditions are significantly different than
those terms originally filed with the regulatory agency, or in the event FERC
rejects or modifies Bay Gas’ Statement of Conditions for NGPA Section 311(a)(2)
Gas Storage and Transportation Services, as same may be amended by Bay Gas from
time to time, Bay Gas shall pursue other reasonable options to continue
providing such services or, at Bay Gas’ option, shall terminate such services as
provided in Article VII, Right to Terminate Services, of Bay Gas’ Statement of
Conditions.
SECTION VI.
Pressures
Bay Gas shall operate its storage facilities at pressures which will accommodate
the withdrawal of gas in accordance with Bay Gas’ outstanding firm service
storage commitments. Bay Gas shall operate its transportation facilities at
pressures which will accommodate the redelivery of gas in accordance with Bay
Gas’ outstanding firm service

8



--------------------------------------------------------------------------------



 



transportation commitments. Shipper shall be obligated to deliver gas for
injection or for transportation, at a pressure sufficient for Bay Gas to
transport such gas to and inject into its storage facility, or to transport such
gas for redelivery, recognizing that the amount of such pressure will vary based
on the operation of the Bay Gas pipeline.
SECTION VII.
Measurement

A.   The gas received for injection or delivered for withdrawal at the storage
facilities, or delivered or redelivered at the transportation facilities, shall
be measured with meters constructed and installed, and whose computations of
volume are made, in accordance with the provisions of ANSI-API 2530-AGA-3,
latest revision as adopted by Bay Gas.   B.   The temperature of the gas shall
be determined by a recording thermometer so installed that it will record the
temperature of the gas flowing through the meters. The average of the record to
the nearest one degree (1o) Fahrenheit, obtained while gas is being delivered,
shall be the applicable flowing gas temperature for the period under
consideration. For all measurement of gas required in this Section, the BTU
content per cubic foot shall be determined for a cubic foot of gas at a
temperature of sixty degrees (60o) Fahrenheit, at an absolute pressure of
fourteen and seventy-three hundredths (14.73) pounds per square inch on a dry
basis.   C.   The BTU, specific gravity, carbon dioxide, and nitrogen content of
the gas shall be determined by the use of an on-line chromatograph or by a
chromatographic analysis of the gas obtained by a continuous sample or spot
sampling method. The results of any sample taken with an on-line chromatograph
shall be applied to the month in which the sample was taken.   D.   Adjustment
for the effect of supercompressibility shall be made according to the provisions
of the latest version of either NX-19 or AGA Committee Report No. 8, as required
by Paragraph A. of this Section and as adopted by Bay Gas, for the average
conditions of pressure, flowing temperature, and specific gravity at which the
gas was measured during the period under consideration and with the
proportionate values of carbon dioxide and nitrogen in the gas delivered
included in the computation of the applicable supercompressibility factors.   E.
  If at any time during the term hereof a new method or technique is developed
with respect to gas measurement or the determination of the factors used in such
gas

9



--------------------------------------------------------------------------------



 



    measurement, such new method or technique may be substituted for the gas
measurement set forth in this Section on the date such method or technique is
adopted by Bay Gas.

SECTION VIII.
Measuring Equipment and Testing

A.   General. The construction, ownership, operation and maintenance of any
measuring equipment necessary to accomplish the storage receipt of gas for
injection by Bay Gas for the account of Shipper and the delivery of gas
withdrawn by Bay Gas for the account of Shipper, or the transportation delivery
of gas to Bay Gas for the account of Shipper and the redelivery of gas by Bay
Gas for the account of shipper shall be the responsibility of Bay Gas. Shipper
shall at all reasonable times have access to the premises of Bay Gas for
inspections, insofar as such premises are connected with any matter or thing
covered hereby. The operation of measuring equipment and changing of charts
shall be done only by the employees or agents of Bay Gas.   B.   Testing and
Repair of Equipment.

  1.   Bay Gas shall keep its own measuring equipment accurate and in repair,
making periodic tests to verify the condition of meter tubes, orifice plate, and
chart recorder or flow computer. Bay Gas agrees to give Shipper(s) seven
(7) calendar days notice prior to such tests of the measuring equipment so that,
if desired, Shipper(s) may have its representative present. Shipper(s) shall
have the right to challenge the accuracy of Bay Gas’ equipment, and when
challenged, the equipment shall be tested, calibrated and, if required, repaired
by Bay Gas, the cost of such special test to be borne by Bay Gas if the
percentage of the inaccuracy is found to be more than two percent (2%), but if
the percentage of inaccuracy is found to be two percent (2%) or less, the cost
of such special test shall be borne by the Shipper(s). If upon any test the
percentage of inaccuracy is found to be in excess of two percent (2%),
registrations thereof shall be corrected for a period extending back to the time
such inaccuracy occurred, if such time is ascertainable, and if not
ascertainable, then back one-half (1/2) of the time elapsed since the last date
of calibration. Any measuring equipment found to be measuring inaccurately by
one percent (1%) or more shall be adjusted at once to read accurately.

10



--------------------------------------------------------------------------------



 



  2.   If, for any reason, the meter(s) are out of service or out of repair so
that the amount of gas received or delivered cannot be ascertained or computed
from the readings thereof, the gas received or delivered during the period such
meter(s) are out of service or out of repair shall be estimated and agreed upon
by the parties hereto by the use of the first applicable of the following
methods:

  (a)   By comparative utilization of any like check measuring equipment if such
check measuring equipment can be proven and verified to be measuring accurately;
or     (b)   By computing the error if the percentage of error is ascertainable
by calibration, test or mathematical calculation; or     (c)   By estimating the
quantity received or delivered by reference to actual receipts or deliveries
during preceding periods under similar conditions when Bay Gas’ measuring
equipment was registering accurately.

C.   Inspection of Charts and Records. The charts and records from the measuring
equipment shall remain the property of Bay Gas and shall be kept on file for a
period of time not less than two (2) years from the end of the calendar year in
which the charts and records were generated or prepared. At any time within such
period, upon written request by Shipper, records or charts from the measuring
equipment, together with calculations therefrom, will be submitted for Shipper’s
inspection and verification subject to return to Bay Gas within thirty (30) days
from receipt thereof. All inquiries regarding this Section VIII, including but
not limited to, measurement charts, records or audits of charts and records,
shall be directed to Bay Gas.

SECTION IX.
Quality
The gas delivered by either party to the other hereunder shall meet or exceed
the quality specifications of the transporting pipeline which receives or
delivers such gas to the other party hereunder.

11



--------------------------------------------------------------------------------



 



SECTION X.
Billing, Accounting, Taxes and Reports

A.   Billings and Payments.

  1.   For the purpose of billing and accounting for the gas delivered
hereunder, the day shall begin at 9:00 a.m. Central Clock Time and extend to
9:00 a.m. the following day, and the month (hereinafter called “billing month”)
shall begin at 9:00 a.m. Central Clock Time on the first (1st) day of the
calendar month and extend to 9:00 a.m. on the first (1st) day of the following
calendar month.     2.   Bay Gas shall render to its Shippers, by mail or
facsimile, on or before the first (1st) day of each month an invoice setting
forth the demand charges as applicable. Within ten (10) days from the date of
the invoice, Shipper agrees to make payment to Bay Gas by wire transfer to the
AmSouth Bank of Alabama, crediting Bay Gas’ account number 83794638 for such
firm demand charges for the account of Shipper at the Delivery Point(s) during
the current month.     3.   On or before the fifteenth (15th) day of each
calendar month, Bay Gas shall render or cause to be rendered, by mail or
facsimile, to all Shippers an invoice of the amount due for the preceding month
setting forth the total quantity of gas (1) received by Bay Gas from Shipper for
injection into the storage facilities, or delivered by shipper to Bay Gas for
transportation; (2) delivered by Bay Gas to Shipper for withdrawal from the
storage facilities, or redelivered by Bay Gas to Shipper after transportation;
(3) gas balance at the beginning and end of the injection/withdrawal, or
transportation, month and (4) the rates and charges for storage or
transportation services hereunder during such billing month. Billings for
volumes transported shall be determined on a dry basis.     4.   Within ten
(10) days from the date of the fifteenth (15th) day invoice, Shipper shall pay
Bay Gas the amount due for all gas injected, withdrawn or stored, or
transported, by Bay Gas for the account of Shipper during the
injection/withdrawal, or transportation, month. Payments to Bay Gas shall be
made either by wire transfer to the AmSouth Bank of Alabama, crediting Bay Gas’
account number 83794638, or by check such that funds are available to Bay Gas on
or before the tenth (10th) day after the date of the invoice. If rendering of an
invoice by Bay Gas is delayed after the fifteenth

12



--------------------------------------------------------------------------------



 



      day of the month, then the time of payment shall be extended accordingly
unless Shipper is responsible for such delay.

B.   Late Payment. In the event Shipper shall fail to pay any amount due Bay Gas
when the same is due, Bay Gas shall have the option of accruing interest at a
varying rate per annum (based on a year of 365 or 366 days, as the case may be)
which shall be one hundred fifteen percent (115%) of the prime rate charged by
the AmSouth Bank of Alabama to its largest and most creditworthy commercial
borrowers on ninety (90) day commercial loans (but in no event greater than the
maximum rate of interest permitted by law) with adjustments in such rate, for
any period during which the same shall be overdue, such interest to be paid when
the amount past due is paid. Shipper shall not be required to pay interest on
any amount billed which is in good faith disputed in writing by Shipper and is
ultimately determined to be in error; provided, however, interest shall be due
if such amount billed is found not to be in error. If a portion of an invoice is
disputed, Shipper shall pay when due the portion of the invoice not in dispute.
If such failure to pay continues for thirty (30) days after the payment due
date, Bay Gas may suspend deliveries of gas, subject to Bay Gas providing
forty-eight (48) hours written notice, during normal working hours, of such
intention to suspend deliveries; provided, however, that if Shipper, in good
faith, disputes the amount of any such bill or part thereof and pays to Bay Gas
such amounts as Shipper concedes to be correct, and furnishes and maintains a
good and sufficient surety bond in an amount, and with sureties satisfactory to
Bay Gas, conditioned upon the payment of any amounts ultimately found due upon
such bills after a final determination, then Bay Gas shall not be entitled to
suspend further delivery due to failure to pay such bills. In the event
Shipper’s financial position significantly deteriorates from that on the
execution date of the Storage or Transportation Service Agreement, advance cash
payments or acceptable security (including but not limited to an irrevocable
letter of credit from a financial institution in an amount acceptable to Bay
Gas) shall be given by Shipper upon demand of Bay Gas. Bay Gas may, without
waiving any other rights or remedies it may have, withhold further delivery
until such payment is received. In the event Bay Gas pursues collection on late
payment, Shipper shall be liable for all expenses and costs, including court
costs and attorneys’ fees, incurred as a result of such failure to pay on time.
  C.   Tax Reimbursement. Shipper agrees to reimburse Bay Gas for all new taxes
(federal, state, local or other) that may be levied upon or paid by Bay Gas,
with respect to the services performed hereunder.

13



--------------------------------------------------------------------------------



 



D.   Examination of Books, Records and Charts. Each party shall have the right
during reasonable working hours to examine the books, records and charts of the
other party to the extent necessary to verify the accuracy of any statement,
payment calculations or determinations made pursuant to the provisions contained
herein. If any such examination shall reveal, or if either party shall discover,
any error in its own or the other party’s statements, payment calculations or
determinations, then proper adjustment and correction thereof shall be made as
promptly as practicable thereafter. The accuracy of any statement, payment
calculations or determinations made pursuant to the provisions contained herein
shall be conclusively presumed to be correct after two (2) years from the end of
the calendar year in which the charts and records were generated or prepared if
not challenged in writing prior thereto.

SECTION XI.
Possession and Non-Odorization of Gas
As between Shipper and Bay Gas, Shipper shall be in exclusive control and
possession of the gas deliverable and responsible for any damage or injury
caused thereby until the same shall have been received by Bay Gas for injection
at the storage facilities, or until delivered at the transportation facilities,
and after delivery of the gas for the account of Shipper for withdrawal at the
storage facilities, or after redelivery for the account of Shipper at the
transportation facilities. After delivery of gas for injection or transportation
by Shipper to Bay Gas, and until delivery by Bay Gas to Shipper or Shipper’s
designee upon withdrawal or until redelivery after transportation, Bay Gas shall
be in exclusive control and possession thereof and responsible for any injury or
damage caused thereby. Neither Bay Gas nor Shipper assume any obligation to
odorize any gas delivered to the other.
SECTION XII.
Warranty
Shipper warrants that it will have and maintain good and marketable title or the
right to deliver for a third party owning good and marketable title all gas
tendered for injection, storage and withdrawal under a Storage Service
Agreement, and all gas delivered for transportation under a Transportation
Service Agreement, and that such gas shall be free and clear of all liens and
adverse claims; and each party agrees, with respect to the gas delivered by it,
to indemnify the other against all suits, actions, debts, accounts, damages,
costs (including attorney’s fees), losses and expenses arising from or out of
any adverse claims of any and all persons to or against said gas.

14



--------------------------------------------------------------------------------



 



SECTION XIII.
Government Regulations

A.   All of the provisions of any Storage or Transportation Service Agreement
are hereby expressly made subject to all present and future applicable federal
or state laws, orders, rules and regulations of governmental authorities having
jurisdiction. Except as otherwise provided herein, in the event any provision of
a Storage or Transportation Service Agreement or of these General Terms and
Conditions is found to be inconsistent with or contrary to any such law, order,
rule or regulation, the latter shall be deemed to control, and the Storage or
Transportation Service Agreement and these General Terms and Conditions, to the
extent possible, shall be regarded as modified accordingly and as so modified
shall continue in full force and effect.   B.   The parties hereto recognize
that a Storage or Transportation Service Agreement has been entered into by Bay
Gas in the good faith understanding that all acts, obligations and services
performed by Bay Gas hereunder, and the charges therefor, are exempt from the
regulation of FERC or any successor federal governmental authority, except as
presently provided by Section 311(a)(2) of the NGPA and FERC’s relevant
regulations thereunder. Bay Gas reserves the right to terminate a Storage or
Transportation Service Agreement immediately if, in the opinion of counsel for
Bay Gas, any act shall occur or be seriously threatened which is in any way
inconsistent with such understanding.   C.   Equal Employment Opportunity. Bay
Gas and Shipper agree to comply with any and all applicable executive orders and
acts pertaining to equal employment opportunity.

SECTION XIV.
Force Majeure

A.   In the event of either party being rendered unable, wholly or in part, by
reason of force majeure to carry out its obligations under any Storage or
Transportation Service Agreement (other than the obligation to make payment of
amounts due hereunder), it is agreed that such party shall give notice and
reasonably full particulars of such force majeure, in writing or by facsimile,
to the other party within a reasonable time after the occurrence of the cause
relied on, and the obligations of the party giving such notice, so far as they
are affected by such

15



--------------------------------------------------------------------------------



 



    force majeure, shall be suspended during the continuance of any inability so
caused, but for no longer period, and such cause shall, so far as possible, be
remedied with all reasonable dispatch.   B.   The term, “force majeure,” as
employed herein shall mean acts of God; strikes, lockouts, or other industrial
disturbances; conditions arising from a change in governmental laws, orders,
rules or regulations; acts of public enemy; wars; blockades; insurrections;
riots; epidemics; landslides; lightning; earthquakes; fires; storms; floods;
washouts; arrests and restraints of governments and people; civil disturbances;
explosions; breakage or accident to machinery or lines of pipe; the necessity
for making repairs, tests or alterations to machinery or lines of pipe; freezing
of wells or lines of pipe; partial or entire failure of wells, processing or
gasification and gas manufacturing facilities; and any other causes, whether of
the kind herein enumerated or otherwise, not within the control of the party
claiming suspension, and which by the exercise of due diligence, such party is
unable to prevent or overcome. Such term shall likewise include: (a) those
instances where either Bay Gas or Shipper is required to obtain servitudes,
rights-of-way, grants, permits or licenses to enable such party to fulfill its
obligations under a Storage or Transportation Service Agreement; the inability
of such party in acquiring, at reasonable costs, and after the exercise of
reasonable diligence, such servitudes, rights-of-way, grants, permits or
licenses, and (b) those instances where either Bay Gas or Shipper is required to
furnish materials and supplies for the purpose of constructing or maintaining
facilities or is required to secure permits or permissions from any governmental
agency to enable such party to fulfill its obligations under a Storage or
Transportation Service Agreement; the inability of such party to acquire, or the
delays on the part of such party in acquiring, at reasonable costs, and after
the exercise of reasonable diligence, such materials and supplies, permits and
permissions. Force majeure shall not include failure of gas supply due to
pricing considerations.   C.   It is understood and agreed that the settlement
of strikes or lockouts shall be entirely within the discretion of the party
having the difficulty, and that the above requirement that any force majeure
shall be remedied with all reasonable dispatch shall not require the settlement
of strikes or lockouts by acceding to the demands of the opposing party when
such course is inadvisable in the discretion of the party having the difficulty.

16



--------------------------------------------------------------------------------



 



SECTION XV.
Notices
Except as herein otherwise provided, any communication, notice, request, demand,
statement or bill provided for in a Storage or Transportation Service Agreement
which any party may desire to give to any other party shall be made in writing
and mailed by first class mail to the post office address of the party intended
to receive the same, as the case may be, at the addresses each respective party
shall designate in the Storage or Transportation Service Agreement or change by
subsequent formal written notice to the other. Routine communications, including
monthly statements and payments, may be mailed by either certified or ordinary
first class mail.
SECTION XVI.
Creditworthiness
Bay Gas shall not be required to commence service or, subject to the following
timing provisions, to continue to provide service under a Storage or
Transportation Service Agreement with any Shipper, that (a) is or has become
insolvent; (b) has applied for bankruptcy under Chapter 11 of the Bankruptcy
Code, or which is subject to similar proceedings under state or federal law; or
(c) when requested by Bay Gas to demonstrate creditworthiness, fails to do so in
Bay Gas’ reasonable judgment, in light of previous payment experience and the
prudent credit analysis of information available; provided, however, that any
such Shipper that is receiving service shall continue to receive service for a
period of fifteen (15) days after written notice by Bay Gas of any such
circumstance, and shall continue thereafter to receive service if, within such
fifteen (15) day notice period, such Shipper (a) deposits with Bay Gas and
maintains, on account, an amount which would be due for three (3) months service
at the full Maximum Daily Withdrawal Quantity, or the full Maximum Daily
Transportation Quantity, including an amount of the current gas imbalance plus,
an amount equal to the three (3) highest cashout payments, if any, incurred
during the previous twelve months, or (b) furnishes good and sufficient
security, which may include an acceptable standby letter of credit, or monthly
prepayment agreement or other security as reasonably determined by Bay Gas, of a
continuing nature and in an amount equal to such amounts which would be due for
service. If such payment on account or payment security is not received within
such fifteen (15) day notice period, Bay Gas may, without waiving any rights or
remedies it may have, suspend further service for a period of ten (10) days. If
such payment on account or a payment security is not received within such ten
(10) day suspension period, then Bay Gas shall no longer be obligated to
continue to provide service to such Shipper. Further, if such payment on account
or a payment security is not received within sixty (60) days after the end of
such suspension period, Bay Gas may terminate its obligations

17



--------------------------------------------------------------------------------



 



to provide service under all agreements between Shipper and Bay Gas, which
termination shall not affect any of Bay Gas’ claims or remedies it may have
under any Storage or Transportation Service Agreement.
SECTION XVII.
Miscellaneous

A.   Headings and Subheadings. The headings and subheadings contained in the
Storage or Transportation Service Agreement are used solely for convenience and
do not constitute a part of the Storage or Transportation Service Agreement
between the parties hereto, nor should they be used to aid in any manner in
construing the Storage or Transportation Service Agreement.   B.   Successors
and Assigns. The Storage or Transportation Service Agreement shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereto, but no assignment shall relieve any party of its obligations
hereunder unless such party is expressly released in writing from said
obligations by the party to which it is obligated.   C.   Entire Agreement. The
Storage or Transportation Service Agreement, the Statement of Conditions for
NGPA Section 311(a)(2) for Gas Storage and Transportation Services, and these
General Terms and Conditions constitute the entire agreement of the parties
hereto as to the matters contained herein, and there are no oral promises,
agreements or warranties affecting same.   D.   Non-Waiver. The waiver of any
default or right to require performance under a Storage or Transportation
Service Agreement shall not operate as a waiver of any future default or right
to require performance, whether of like or different character or nature.   E.  
Jurisdiction and Venue. The parties agree that a Storage or Transportation
Service Agreement shall be governed by and construed in accordance with the laws
of the State of Alabama, excluding any conflicts of law, rule or principle that
might refer such construction to the laws of another state and that venue shall
be in the State of Alabama for services performed in Alabama, with respect to
any cause of action brought under or with respect to a Storage or Transportation
Service Agreement.

18



--------------------------------------------------------------------------------



 



EXHIBIT “C”
BAY GAS STORAGE COMPANY’S
STATEMENT OF CONDITIONS FOR
NGPA SECTION 311 (a)(2) GAS
STORAGE AND TRANSPORTATION SERVICES
Dated December 22, 1998.
     Bay Gas Storage Company, Ltd. (“Bay Gas”), a natural gas storage public
utility that qualifies as an intrastate pipeline company providing services
within the meaning of Natural Gas Policy Act of 1978 (“NGPA”) Section 2 (16) and
Section 284.1 (a) of the Federal Energy Regulatory Commission’s (“Commission”)
regulations, files this amended Statement of Conditions For NGPA Section 311
(a)(2) Gas Storage and Transportation Services, pursuant to the Commission’s
regulations. 18 C.F.R. § 284.123 (e). Firm and interruptible gas storage and
transportation-only services, on terms and conditions authorized by the
Commission and accepted by Bay Gas, shall be provided by Bay Gas pursuant to
NGPA Section 311 (a)(2), 15 U.S.C. §3371 (a)(2), and the Commission’s
implementing Orders, Rules and Regulations, to qualified Shippers that comply
with the conditions set forth in this Statement and with the terms and
conditions contained in Bay Gas’ Storage or Transportation Service Agreement
executed with Shipper.
I.
BAY GAS’ BASIC STATUS AND FUNCTION
     Bay Gas is a gas storage public utility, certificated by the Alabama Public
Service Commission and subject to regulation by that Commission, which qualifies
as an intrastate pipeline company providing storage and transportation services
within the meaning of NGPA Section 2 (16) and Section 284.1 (a) of this
Commission’s regulations. Any such NGPA Section

 



--------------------------------------------------------------------------------



 



311 (a)(2) services that Bay Gas provides will be consistent with, and shall not
infringe on, Bay Gas’ status and function as a non-Federal-jurisdictional
intrastate pipeline, and shall not subject Bay Gas to this Commission’s Natural
Gas Act jurisdiction. 18 C.F.R. § 284.3.
II.
QUALIFIED SHIPPERS
     Besides other conditions contained in this Statement, Bay Gas’ services are
available only to a Shipper that enters into a Service Agreement mutually
acceptable to Bay Gas and Shipper. All transactions for storage or
transportation of gas that has flowed, or will flow, in interstate commerce must
qualify under NGPA Section 311 (a)(2) and 18 C.F.R. Part 284 of Subchapter I.
If, in the opinion of Bay Gas’ counsel, such qualified status of Shipper or its
proposed transaction is in doubt, then Shipper must apply for and receive a
final, non-appealable ruling from this Commission, or successor agency thereto,
affirming such qualifying status of Shipper and its proposed transaction, prior
to commencement of services by Bay Gas.
III.
CAPACITY AVAILABILITY, SCHEDULING AND ALLOCATIONS
AND CURTAILMENTS

A.   Capacity Availability

  1.   Storage service shall be conditioned on availability of sufficient
injection rate capacity, field storage capacity and withdrawal rate capacity
(collectively called “Capacity,” and including pipeline transportation service
capacity) to perform the service in accordance with the terms and conditions set
forth in this Statement of Conditions without detriment or disadvantage to
services by or for the account of Bay Gas. Transportation service shall be
conditioned on availability of sufficient

2



--------------------------------------------------------------------------------



 



      Capacity to perform the service in accordance with the terms and
conditions set forth in this Statement of Conditions without detriment or
disadvantage to services by or for the account of Bay Gas. Bay Gas reserves all
rights to retain sufficient Capacity for its intrastate,
non-Federal-jurisdictional firm and interruptible services and for its
operational swings attributable to firm and interruptible storage services prior
to making Capacity available by contract to NGPA Section 311 (a)(2) Shippers.
Once Capacity is made available to NGPA Section 311 (a)(2) Shippers, such
Capacity shall be scheduled, allocated or curtailed only as set forth in
Sections III. B and C here.     2.   Storage service availability further shall
be conditioned on Bay Gas receiving an acceptable market value, in Bay Gas’ sole
judgment, for such storage services, determined when a request for storage
service is received. Bay Gas reserves all rights to refuse a request for storage
service that, in Bay Gas’ sole judgment, might provide less than market value.
Apart from such Bay Gas judgment as to market value, Bay Gas’ judgment shall be
exercised on a non-discriminatory basis.     3.   Criteria applied to requests
for NGPA Section 311 (a)(2) services shall be the same as criteria applied to
requests for intrastate, non-Federal-jurisdictional services.     4.   Shipper
shall be responsible for making all arrangements for its transportation of gas
to be injected into or withdrawn from storage through Bay Gas’ storage services.
Bay Gas reserves all rights to refuse storage service for any otherwise
qualified Shipper if Bay Gas determines that such storage would be detrimental
to Bay Gas’ storage operations in any way, including, without limitation, Bay
Gas’ storage compression and affected processing operations.

3



--------------------------------------------------------------------------------



 



B.   Scheduling and Allocations       Bay Gas shall schedule contracted services
according to these principles:

  1.   Nomination deadlines shall be as prescribed in Bay Gas’ General Terms and
Conditions.     2.   Bay Gas will be under no obligation to schedule the
injection of gas into storage or the withdrawal of gas from storage until Bay
Gas has confirmed the availability of Shipper’s transportation service to or
from Bay Gas’ storage services for the gas concerned. Subject to the foregoing
subsection “1.” and this subsection “2.”, firm storage and transportation
services shall be scheduled before interruptible services in all instances,
regardless of the relative service rates to be paid.     3.   In-field transfer
of title (transfer of gas balances in the storage field between storage service
agreements) may be made only with Bay Gas’ approval.     4.   Interruptible
storage service Shippers paying a higher Unit Rate, as defined in Bay Gas’
General Terms and Conditions, shall be scheduled ahead of interruptible storage
service Shippers paying a lower Unit Rate. If, because of changes in available
Capacity at any time, Bay Gas is required to reschedule interruptible Shippers
that are injecting, storing or withdrawing gas and are paying the same Unit
Rate, then the Capacity shall be rescheduled pro rata based on applicable
contract quantities for said Shippers.     5.   Bay Gas reserves the right to
interrupt service to an interruptible Shipper injecting, storing or withdrawing
gas, in order to enable Bay Gas to provide service to another, bumping,
interruptible Shipper injecting, storing or withdrawing gas, if such Shipper is
paying a higher Unit Rate to Bay Gas.     6.   All overrun volumes in excess of
a storage service Shipper’s contract quantities nominated for delivery by
Shipper shall be scheduled according to the above subsections “4.” and “5.” only
after all other storage service Shippers’ nominated

4



--------------------------------------------------------------------------------



 



      volumes equal to or less than each Shippers’ Maximum Daily Injection
Quantity or Maximum Daily Withdrawal Quantity are scheduled.     7.   Bay Gas
may reschedule Capacity on a daily basis, or on such other periodic basis as is
necessary for Bay Gas to recognize the priority of new storage or transportation
service Shippers or any changes in the priorities of existing such Shippers, and
to conform to its storage system operational requirements. Such priorities or
changes will include, but will not be limited to, those instances involving a
storage service Shipper paying a higher Unit Rate for interruptible service and
firm storage service Shippers changing volumes within their Maximum Daily
Injection Quantity or Maximum Daily Withdrawal Quantity. However, such changes
in scheduling shall not at any time bump any existing firm Shipper.

C.   Curtailments

  1.   General. If curtailment of storage or transportation service is required,
volumes shall be curtailed in the reverse order of the priority in effect at the
time of curtailment established during scheduling as set forth in Section “III.
B” above. Intrastate, non-Federal-jurisdictional firm and interruptible services
shall be curtailed in a manner determined solely by Bay Gas, but in no event
shall such curtailments have a different priority than similar types of services
for NGPA Section 311 (a)(2) Shippers.     2.   Reduction of Services. Without
limitation to the foregoing, Bay Gas shall have the right to reduce receipts,
deliveries, injections or withdrawals of gas on any day below a storage service
Shipper’s Maximum Daily Injection Quantity or Maximum Daily Withdrawal Quantity,
or below the storage rights applicable, for repair, overhaul, replacement or
construction of pipelines, compressors, metering, regulating or other
production, gathering and transmission facilities and

5



--------------------------------------------------------------------------------



 



      equipment, or to maintain system integrity; provided, however, that with
respect to routine repair and maintenance, Bay Gas will implement restrictions
for scheduling purposes only, not for curtailment, and will attempt to schedule
such activity during a period when it will not result in limitation of firm
service or when such limitation will be minimized, and after consulting with the
Shippers that could be affected.     3.   Notice of Curtailment. For shippers
under all firm services, Bay Gas shall provide notice of any curtailment as far
in advance as feasible. Services reserved by Bay Gas for system operations shall
be curtailed last, in consideration of the need to preserve system integrity. If
capacity is curtailed and two or more firm Shippers have the same priority
according to this Section “III. C”, firm Shippers shall be allocated their pro
rata share of capacity based on their Maximum Daily Injection Quantity or
Maximum Daily Withdrawal Quantity or Maximum Daily Transportation Quantity, as
applicable. If firm Shippers nominate fewer than their respective curtailment
period entitlements, the difference shall be allocated pro rata among those firm
Shippers with unsatisfied nominations. All non-firm Shippers shall be allocated
their pro rata share of Capacity based on their nominations in effect at the
time of the curtailment.     4.   Limitation of Firm Services. While firm
services are not ordinarily interrupted by nominations for firm service within
Shipper’s Maximum Daily Injection Quantity or Maximum Daily Withdrawal Quantity
or Maximum Daily Transportation Quantity, Bay Gas may decline to schedule firm
service for any of the following reasons:

  (a)   if Shipper tenders gas which does not conform to applicable pressure
requirements of the Storage or Transportation Service Agreement

6



--------------------------------------------------------------------------------



 



  (b)   if Shipper tenders gas which does not conform to the gas quality
requirements of both the upstream and downstream entities’ gas quality
requirements     (c)   for reasons of force majeure     (d)   due to routine
repair and maintenance to be reasonably determined by Bay Gas     (e)   due to
delinquency in payment by Shipper     (f)   to rectify imbalances or to conform
physical flows to nominations     (g)   to maintain system integrity, or     (h)
  if there is a dispute over title, ownership or right to tender, receive or
deliver gas.

IV.
MINIMUM STORAGE SERVICE VOLUME
     Bay Gas shall not be obligated to furnish storage service to any Shipper
whose average daily gas volume tendered for storage in a given month is less
than 100 MMBtu per day. Such storage Shipper’s obligation to tender gas for
delivery shall be suspended and modified for the time and to the extent that Bay
Gas does not accept deliveries due to Shipper’s inability to deliver such
minimum average daily volume. If the amount of gas subsequently tendered for
delivery once again is less than such minimum average daily volume, Bay Gas
shall have the right to cancel the Storage Service Agreement at any time on
thirty (30) days written notice to Shipper. Bay Gas shall be deemed released
from all obligations and liabilities, direct or indirect, under such Storage
Service Agreement on the effective date of such a cancellation.
V.
RECEIPT AND DELIVERY
Bay Gas shall have sole operational control over the injection of gas into, the
retention of

7



--------------------------------------------------------------------------------



 



gas within, and the withdrawal of gas from, Bay Gas’ system storage facilities.
A Shipper seeking to direct gas into storage shall nominate “Storage” as the
Point of Delivery on Bay Gas’ system and shall identify the number of the
Storage Service Agreement to be used for the receipt of such gas into storage. A
Shipper seeking to withdraw gas from storage shall nominate “Storage” as the
Point of Redelivery from Bay Gas’ system and shall identify the number of the
Storage Service Agreement under which the gas is to be withdrawn from storage.
Bay Gas shall have sole operational control over the transportation of gas on
Bay Gas’ system from the Point of Delivery to the Point of Redelivery. For
transportation service, “Delivery” shall mean the act of causing gas to be
transported to the Points of Delivery, and “Redelivery” shall mean the
transportation of gas from the Points of Delivery to the Points of Redelivery.
VI.
GENERAL TERMS AND CONDITIONS
FOR GAS STORAGE AND TRANSPORTATION
     Amended General Terms and Conditions to Bay Gas Storage Company, Ltd.’s
Storage and Transportation Service Agreements, dated December 22, 1998, are
incorporated by reference as part of this Statement of Conditions. Shipper’s
failure to comply with the provisions in Section II, Nominations, Balancing And
Excess Deliveries, of such General Terms and Conditions shall relieve Bay Gas of
its obligation to perform services, and, if such failure to comply unreasonably
interferes, in Bay Gas’ judgment, with Bay Gas’ control over its system
facilities, then Bay Gas may, at its option, cease services and terminate any
related Service Agreements or other agreements, without limitation of Bay Gas’
rights or remedies at law or in equity.

8



--------------------------------------------------------------------------------



 



VII.
RIGHT TO TERMINATE SERVICES
     Bay Gas reserves the right to discontinue, on a non-discriminatory basis,
all services that subject Bay Gas to the non-discriminatory access requirements
of 18 C.F.R. Part 284, and any subsequent Commission Orders, Rules or
Regulations applicable to such services. Bay Gas may cancel the affected Service
Agreements at any time on ninety (90) days prior written notice to Shippers if
Bay Gas has no other reasonable options available that will allow the
continuation of such Service Agreements. Bay Gas shall be relieved of all
obligations and liabilities on the effective date of such notice of
discontinuance and cancellation. Bay Gas additionally reserves the right to
terminate any interruptible Service Agreement if the Shipper either has not
executed the Service Agreement within thirty (30) days of receiving such
Agreement, or has failed to nominate service under such Agreement within one
(1) year after execution of the Agreement.
VIII.
COMPLIANCE WITH LAW AND SURVIVABILITY
     If any part of this Statement of Conditions conflicts with, or violates,
any Commission or other Judicial, Governmental or Regulatory Body’s Orders,
Rules or Regulations, such part shall be deemed void, but shall not affect the
remaining provisions of this Statement. Bay Gas shall not be liable to any party
with a Service Agreement subject to this Statement that loses priority status or
any other rights enumerated in this Statement because of the issuance by the
Commission or other Judicial, Governmental or Regulatory Body of any Orders,
Rules or Regulations affecting this Statement of Conditions.
IX.
CHANGES TO THIS STATEMENT OF CONDITIONS
     Bay Gas reserves the right to add to, delete or modify the conditions in
this Statement without prior notice.

9



--------------------------------------------------------------------------------



 



X.
AUTHORITY OF STATEMENT OF CONDITIONS
     This Statement of Conditions, and the incorporated General Terms and
Conditions (see Section “VI.” above) take precedence over conflicting language
in any of Bay Gas’ Service Agreements or amendments thereto, unless such
language specifically states that it is an exception to this Statement, and then
only to the extent of such stated exception.

10



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Sample Nomination Form

     
Nomination To:
  Bay Gas Storage
 
   
Nomination From:
  Florida Power & Light Company

                                                                      Daily    
                Nom   Start     End     Volume     Delivery     Delivery    
Upstream   Type   Date     Date     (MMBtu)     Pipe     Point     Contract  
Inject
                                               
 
                                               
DAILY
                                               
TOTAL:
                                               

                                                                      Daily    
                Nom   Start     End     Volume     Delivery     Delivery    
Upstream   Type   Date     Date     (MMBtu)     Pipe     Point     Contract  
Withdrawal
                                               
 
                                               
DAILY
                                               
TOTAL:
                                               

11



--------------------------------------------------------------------------------



 



Exhibit E
Form of Assignment Consent
_____________________, 2005
Bay Gas Storage Company, Ltd.
2828 Dauphin Street
Mobile, Alabama 36606
Attention: Chief Financial Officer
Regions Bank, as Trustee
106 St. Francis Street
Mobile, Alabama 36602
Attention: Corporate Trust Department
Ladies and Gentlemen:
     Reference is made to that certain Storage Service Agreement made as of
                    , 2005 (the “Subject Agreement”) between Bay Gas Storage
Company, Ltd. (the “Company”) and Florida Power & Light Company (the
“Customer”). Under the Subject Agreement, the Company has agreed to provide
natural gas storage services in accordance with the terms and conditions of said
Agreement. At the request of the Company, the Customer has been asked to enter
into this Assignment Consent.
     The Customer hereby (i) acknowledges that the Company has granted a
security interest in and assigned, as a collateral assignment, all its right,
title and interest in, to and under the Subject Agreement to Regions Bank (the
“Trustee”), as trustee for the benefit of the holders of certain Senior Secured
Notes of one or more series (the “Notes”) of the Company issued pursuant to a
Trust Indenture and Security Agreement, dated as of December 1, 2000 (the
“Indenture”), between the Company, as debtor, and the Trustee, as secured party,
which Indenture will secure the Notes, and (ii) consents to such grant and
assignment.
     In addition, the Customer acknowledges that, (i) upon the occurrence of an
Event of Default under the Indenture, the Trustee may elect by written notice
delivered to the Customer to require that any and all sums payable from time to
time by the Customer to the Company under the Subject Agreement be paid to an
account as directed by the Trustee, (ii) the Indenture provides that the
Trustee, as secured party, shall have the right, upon the occurrence of an Event
of Default under the Indenture, to collect amounts payable under the Subject
Agreement and to take actions to enforce collection of payments thereunder as
fully as could the Company, and (iii) the Indenture restricts waivers,
modifications or amendments by the Company with respect to the Subject
Agreement, as well as any subsequent assignment by the Company of any sums
payable

2



--------------------------------------------------------------------------------



 



thereto or rights thereof under the Subject Agreement to any party other than
the Trustee without the prior written consent of the Trustee so long as any
Notes remain outstanding thereunder.
     The Customer hereby confirms and agrees that:

  (i)   The Subject Agreement has not been amended, modified or altered and is
in full force and effect and neither the Customer nor, to the Customer’s best
knowledge, the Company is in default thereunder; and     (ii)   The Customer
will not assign any of its obligations under the Subject Agreement to any entity
unless it shall deliver to the Trustee a certificate from the Customer
certifying that the long term senior debt of the assignee is rated “BBB-“ or
better by Standard and Poor’s or an equivalent investment-grade or better rating
by another nationally recognized credit rating agency; and     (iii)   The
Customer will provide such financial information to the Trustee as may from time
to time be reasonably requested by the Company.

     The assignments referred to herein shall not be deemed to relieve the
Company from any of its obligations under the Subject Agreement. The parties
hereto agree that this Consent may be executed in counterparts.
     This Consent and all undertakings herein contained shall be binding upon
and inure to the benefit of the Trustee and all holders of the Notes from time
to time and their respective successors and assigns.
     This Consent shall be governed by and construed in accordance with Alabama
law, without reference to its conflicts of laws principles.
     All modifications to the undertakings provided in this Consent shall be
effective only if the same shall be in writing and signed by all parties hereto.
     The parties hereto agree that all notices and communications to be sent
pursuant to this Assignment Consent, shall in each case be sent (in the manner
provided for notices in the Subject Agreement) to (i) the Trustee at the
following address (or as the Trustee shall otherwise direct in writing):

     
 
  Regions Bank, as Trustee
 
  106 St. Francis Street
 
  Mobile, Alabama 36602
 
  Attention: Corporate Trust Department

and (ii) to the Customer at the following address (or as the Customer shall
otherwise direct in writing):

3



--------------------------------------------------------------------------------



 



     
 
  Florida Power & Light Company
 
  700 Universe Blvd.
 
  Juno Beach, FL. 33408
 
  Attention: Vice President, Energy Marketing and Trading

     The parties hereto, acting through their duly authorize representatives,
have executed this Consent as of the date first aforesaid.

                  Florida Power & Light Company    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

     The undersigned, Bay Gas Storage Company, Ltd., hereby acknowledges the
execution and delivery of this Assignment Consent and agrees to be bound by the
terms hereof.

                  Bay Gas Storage Company, Ltd.         By MGS Storage Services,
Inc., its General Partner    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

Accepted and agreed to:
Regions Bank,
   As Trustee on behalf of the holders of the Notes

         
By
       
 
 
 
   
Its
       
 
 
 
   

4